

HEI Exhibit 10.20(b)


AMERICAN SAVINGS BANK SELECT DEFERRED COMPENSATION PLAN


Amendment No. 2 to January 1, 2009 Restatement


The American Savings Bank Select Deferred Compensation Plan (“SDCP”) is hereby
amended by this Amendment No. 2 to the January 1, 2009 Restatement, as follows:


1.    Purpose and Explanation. This Amendment No. 2 changes the language of the
SDCP relating to eligibility for SelectShare and provides an installment option
in the case of distributions upon termination of employment, death, and
disability. It is adopted for the following reasons.


a)
Eligibility for SelectShare. SelectShare is a non-elective contribution under
the SDCP. The SelectShare is allocated to employees who have met the
requirements for receiving an AmeriShare allocation under the American Savings
Bank 401(k) Plan (“401(k) Plan”). The AmeriShare requirements formerly included
a certain service requirement. The current language of the SDCP incorporates the
AmeriShare service requirement. Effective January 1, 2011, however, the service
requirement for the AmeriShare will be eliminated from the 401(k) Plan in order
to support the policy of providing timely incentives to employees for current
performance. To align the SDCP with both the change in the terms of the 401(k)
Plan and the policy underlying that change, it is desirable to eliminate the
language from the SDCP which incorporates the old AmeriShare service
requirement.



b)
Installment Option for Distributions. The trigger for payment of benefits under
the SDCP is generally termination of employment, whether through retirement,
death, disability, or a voluntary or involuntary termination of employment. At
the time that employees elect to participate in the SDCP with respect to a plan
year, they must also elect a method for the distribution of their benefits if
they terminate employment through retirement. Two options are available to them:
a lump sum distribution and an installment option. Participants are not given a
choice, however, with respect to distributions made incident to any other
termination of employment. All distributions in such cases are automatically
made in immediate lump sums. This is often disadvantageous for participants
since such distributions are immediately taxable in full. Further, the duty to
make such distributions can cause American Savings Bank to incur large and
unplanned for expenses. It is therefore desirable to amend the SDCP to permit
participants to elect installment payments with respect to distributions made
incident to any termination from employment.



Amendment No. 2 limits a participant’s right to elect installment payments by
permitting such payments only if the participant’s account balance exceeds
$10,000. This is consistent with Section 409A of the Internal Revenue Code
(“Code”), which permits a plan to limit a participant’s right to elect
installment distributions to benefits which, in the aggregate, exceed the
applicable dollar


--------------------------------------------------------------------------------






amount under Section 402(g)(1)(B) of the Code for the year of the distribution
($16,500 for 2011).


2.    Supersession. This Amendment No. 2 shall supersede the provisions of the
SDCP to the extent that those provisions are inconsistent with this Amendment.


3.    Effective Date. This Amendment No. 2 is effective for Plan Years beginning
on or after January 1, 2011.


4.    Section 4A.2(d), “AmeriShare Requirements Apply.” Section 4A.2(d) of the
SDCP, as set forth in Amendment No. 1 to the SDCP, is amended in its entirety,
as follows:


(d)
AmeriShare Requirements Apply. To be eligible to participate in SelectShare
allocations, a Participant must be eligible to participate in AmeriShare
allocations, as such eligibility is defined under the 401(k) Plan.



5.    Section 4A.2(g). To correct a typographical error, Section 4A.2(g) of the
SDCP, as set forth in Amendment No. 1 to the SDCP, is re-lettered as Section
4A.2(f).


6.    Section 6.4, “Distributions on Termination of Employment.” Section 6.4 is
amended in its entirety, as follows:


6.4    Distributions on Termination of Employment. If the Participant’s Benefit
Distribution Date is the date of the Participant’s Termination of Employment,
the Participant’s Account Balance shall be paid to the Participant as a
Termination Benefit, as follows.


(a)
Time and Form of Payment. The portion of the Participant’s Account Balance
arising from Deferral Elections made in relation to plan years commencing prior
to January 1, 2011 shall be distributed to the Participant in a lump sum payment
equal to such portion within thirty (30) days after the Participant’s Benefit
Distribution Date or as soon thereafter as is administratively feasible but no
later than December 31st of the year in which the Termination of Employment
occurs. Any portion of the Participant’s Account Balance arising from a Deferral
Election made in relation to a plan year commencing on or after January 1, 2011
shall be distributed pursuant to the terms of such Deferral Election. For this
purpose, a Participant’s Deferral Election may specify that the portion of the
Participant’s Account Balance arising from such Deferral Election shall be
distributed in a lump sum as described above or in substantially equal annual
payments over a period not to exceed fifteen (15) years. In the case of
Specified Employees, any distribution made under this Section 6.4(a) is subject
to the restrictions of Section 6.9.



(b)
Death Prior to Payment of Termination Benefit. If a Participant dies after his
or her Termination of Employment but before the Termination Benefit


2

--------------------------------------------------------------------------------




is fully paid, the Participant’s unpaid Termination Benefit shall be paid to the
Participant’s Beneficiary pursuant to Section 6.4(a) as though the Beneficiary
were the Participant.


7.    Section 6.6, “Distributions on Death; Time and Form of Payment.” Section
6.6 is amended in its entirety, as follows:


6.6    Distributions on Death; Time and Form of Payment. If the Participant’s
Benefit Distribution Date is the date of the Participant’s death, the
Participant’s Account Balance shall be paid to the Participant’s Beneficiary as
a Death Benefit, as follows. The portion of the Participant’s Account Balance
arising from Deferral Elections made in relation to plan years commencing prior
to January 1, 2011 shall be distributed to the Participant’s Beneficiary in a
lump sum payment equal to such portion within thirty (30) days after the
Participant’s Death or as soon thereafter as is administratively feasible but no
later than December 31st of the year in which the Participant’s death occurs.
Any portion of the Participant’s Account Balance arising from a Deferral
Election made in relation to a plan year commencing on or after January 1, 2011
shall be distributed to the Participant’s Beneficiary pursuant to the terms of
such Deferral Election. For this purpose, a Participant’s Deferral Election may
specify that the portion of the Participant’s Account Balance arising from such
Deferral Election shall be distributed in a lump sum as described above or in
substantially equal annual payments over a period not to exceed fifteen (15)
years.


8.    Section 6.7, “Distributions on Disability.” Section 6.7 is amended in its
entirety, as follows:


6.7    Distributions on Disability. If a Participant is determined by the
Committee to have a Disability, the Participant’s Benefit Distribution Date
shall be the date of such determination, and the Participant’s Account Balance
shall be paid to the Participant as a Disability Benefit, as follows.


(a)
Time and Form of Payment. The portion of the Participant’s Account Balance
arising from Deferral Elections made in relation to plan years commencing prior
to January 1, 2011 shall be distributed to the Participant in a lump sum payment
equal to such portion within thirty (30) days after the Participant’s Benefit
Distribution Date or as soon thereafter as is administratively feasible but no
later than December 31st of the year in which the determination of Disability is
made. Any portion of the Participant’s Account Balance arising from a Deferral
Election made in relation to a plan year commencing on or after January 1, 2011
shall be distributed pursuant to the terms of such Deferral Election. For this
purpose, a Participant’s Deferral Election may specify that the portion of the
Participant’s Account Balance arising from such Deferral Election shall be
distributed in a lump sum as described above or in substantially equal annual
payments over a period not to exceed fifteen (15) years.


3

--------------------------------------------------------------------------------








(b)
Death Prior to Payment of Termination Benefit. If a Participant dies after the
date on which he or she is determined to have a Disability but before the
Disability Benefit is fully paid, the Participant’s unpaid Disability Benefit
shall be paid to the Participant’s Beneficiary pursuant to Section 6.7(a) as
though the Beneficiary were the Participant.



9.    Section 6.10, “Rules for Installment Option.” The last two sentences of
Section 6.5(a) are deleted, and a new Section 6.10 is added to the SDCP, as
follows:


6.10    Rules for Installment Payments.


(a)
Time and Method for Determining Amount of Installment. If a Participant has
elected installment payments for all or a portion of his or her Account Balance,
the initial installment shall be based on the value of such portion, measured as
of his her Benefit Distribution Date, and shall be equal to 1/n, where “n” is
equal to the total number of annual benefit payments not yet distributed.
Subsequent installment payments shall be computed in a consistent fashion, with
the measurement date being the anniversary of the original measurement date. In
all cases in which payments are made in installments, such payments shall
commence within thirty (30) days after the Participant’s Benefit Distribution
Date or as soon thereafter as is administratively feasible but no later than
December 31st of the year in which the Participant’s Benefit Distribution Date
occurs.



(b)
Installment Option Not Available for De Minimis Account Balances.
Notwithstanding anything in this Plan to the contrary, an installment option is
not available with respect to any distribution under this Plan unless a
Participant’s total Account Balance on the last day of the month following or
coincident with the Participant’s date of Termination of Employment, death,
Retirement, or determination of Disability exceeds $10,000 (or, if less, the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year in
which the Participant’s Benefit Distribution Date occurs ($16,500 for 2011)).
For purposes of the preceding sentence, a Participant’s total Account Balance
shall be deemed to include benefits payable to the Participant under any account
balance plan that must be aggregated with this Plan pursuant to Section
1.409A-1(c)(2)(i)(A) of the Treasury Regulations.



10.    Except as modified herein, all the terms and provisions of the SDCP, as
amended, shall continue in full force and effect.


* * *

4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, American Savings Bank has caused this Amendment No. 2 to the
January 1, 2009 Restatement of the American Savings Bank Select Deferred
Compensation Plan to be executed by its duly authorized officer on December 29,
2010.


AMERICAN SAVINGS BANK


    


By_/s/ Richard F. Wacker____________________________
Its President and Chief Executive Officer





5